                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

LUDIVINA MARTINEZ,                               §
                                                 §
       Plaintiff,                                §
                                                 §
v.                                               §            CIVIL ACTION H-19-2074
                                                 §
COMPASS BANK, et al.,                            §
                                                 §
       Defendants.                               §

                              MEMORANDUM OPINION & ORDER

       Pending before the court is defendants BBVA USA, formerly known as Compass Bank, and

RoundPoint Mortgage Servicing Corporation’s (collectively, “defendants”) motion for summary

judgment. Dkt. 14. Having reviewed the motion, the evidentiary record, and the applicable law, the

court GRANTS defendants’ motion for summary judgment.

       According to the local rules, a failure to timely respond to a pending motion “will be taken

as a representation of no opposition.” S.D. Tex. L.R. 7.4. Nevertheless, a “motion for summary

judgment cannot be granted simply because there is no opposition, even if failure to oppose violated

a local rule.” Hetzel v. Bethlehem Steel Corp., 50 F.3d 360, 362 n.3 (5th Cir. 1995) (citing Hibernia

Nat’l Bank v. Admin. Cent. Sociedad Anonima, 776 F.2d 1277, 1279 (5th Cir. 1985)). Defendants

still have “the burden of establishing the absence of a genuine issue of material fact and, unless

[they] ha[ve] done so, the court may not grant the motion, regardless of whether any response was

filed.” See Hetzel, 50 F.3d at 362 n.3. However, a district court may accept as undisputed the facts

set forth in the motion. See Eversley v. MBank Dallas, 843 F.2d 172, 174 (5th Cir. 1988) (internal

citations omitted).
       The court has examined the record and applicable law and is satisfied that, for the reasons

set forth in defendants’ motion for summary judgment, no genuine issue of material fact exists. See

Celotex Corp. v. Catrett, 477 U.S. 317, 322, 106 S.Ct. 2548, 91 L. Ed. 2d 265 (1986); Little v. Liquid

Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (en banc). Accordingly, defendants’ motion for

summary judgment (Dkt. 14) is GRANTED.

       Signed at Houston, Texas on April 9, 2020.



                                               ___________________________________
                                                           Gray H. Miller
                                                   Senior United States District Judge




                                                  2
